Citation Nr: 1409761	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-45 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of service connection for a right knee condition.

2.   Whether new and material evidence has been presented to reopen the previously denied claim of service connection for bilateral hearing loss.

3.  Entitlement to service connection for an irregular heartbeat.

4.  Entitlement to service connection for a right ankle condition.

5.  Entitlement to service connection for a left ankle condition.

6.  Entitlement to service connection for a stroke to include as secondary to the Veteran's generalized anxiety disorder.

7.  Entitlement to a rating in excess of 30 percent for generalized anxiety disorder with insomnia.

8.  Entitlement to a rating in excess of 10 percent for right ulnar neuropathy with elbow strain.

9.  Entitlement to a rating in excess of 10 percent for temporomandibular joint dysfunction.

10.  Entitlement to a compensable rating for tension headaches.

11.  Entitlement to an effective date earlier than July 28, 2011 for the grant of service connection for tension headaches.

12.  Whether the notice of disagreement that was received by VA on August 2, 2011 was timely.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to November 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from various rating decisions. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

It is noted that the Veteran was asked on several occasions whether he desired to testify at a hearing, but he indicated in June 2013 that he did not desire a hearing.

In March 2013, the Veteran's representative withdrew his representation, and the Veteran is proceeding as unrepresented in his appeal.

The issues of service connection for bilateral hearing loss and for stroke residuals are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2010 rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the April 2010 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disability.

2.  An April 2010 rating decision denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision; but evidence obtained since the April 2010 rating decision raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The weight of the evidence is against a finding that the Veteran has a current heart disability that was caused by an irregular heartbeat during service. 
4.  The weight of the evidence is against a finding that the Veteran has a current ankle disability as a result of his military service.

5.  The Veteran's generalized anxiety disorder with insomnia causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but does not cause occupational and social impairment with either reduced reliability/productivity or deficiencies in most areas, or total occupational and social impairment.

6.  Even accounting for functional limitation from repetitive motion, the Veteran has consistently demonstrated flexion of the right elbow in excess of 90 degrees, and extension of the right elbow to less than 45 degrees; he has at most mild to moderate ulnar neuropathy in his right arm.

7.  Even considering functional limitation, the Veteran's jaw motion has not been effectively restricted to 31mm or less.

8.  The Veteran has experienced prostrating migraine headaches approximately once per month during the course of his appeal; but the headaches have not caused severe economic inadaptability.

9.  The Veteran initially indicated that he was experiencing headaches on April 20, 2011 and it was clarified that he had intended to file a claim with the submission of this document.

10.  A notice of disagreement was not received by VA regarding the issues of service connection for high blood pressure or stroke residuals within a year of notice of the April 2010 rating decision which denied those issues.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision which denied entitlement to service connection for a right knee condition is final; new and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).


2.  The April 2010 rating decision which denied entitlement to service connection for bilateral hearing loss is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).

3.  Criteria for service connection for an irregular heartbeat have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Criteria for service connection for a right ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  Criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

6.  Criteria for a rating in excess of 30 percent for a generalized anxiety disorder with insomnia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9400 (2013).

7.  Criteria for a rating in excess of 10 percent for right ulnar neuropathy with elbow strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.73, 4.124a, DCs 5206, 8516 (2013).

8.  Criteria for a rating in excess of 10 percent for temporomandibular joint dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, DC 9905 (2013).

9.  Criteria for a 30 percent rating for tension headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8100 (2013).

10.  Criteria for an effective date of April 20, 2011 for the grant of service connection for tension headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

11.  The notice of disagreement that was received by VA on August 2, 2011 was not timely.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material 

The Veteran's claims of entitlement to service connection for bilateral hearing loss and a right knee disability were previously denied by an April 2010 rating decision.  The Veteran neither filed a notice of disagreement, nor submitted new and material evidence pertaining to either issue within a year of that rating decision, meaning that the April 2010 rating decision is final with regard to both issues.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The issues of reopening the claims for bilateral hearing loss and for a right knee disability will be discussed separately.

Right Knee Disability 

The Veteran's claim for service connection for a right knee disability was denied by an April 2010 rating decision, based on a finding that he did not have a right knee disability that either began during or was otherwise caused by his military service.  

At the time of that rating decision, the evidence of record included service treatment records which did not show any knee treatment in service and which showed normal lower extremities at the Veteran's separation physical.  Although the Veteran reported a number of orthopedic problems on his separation physical, including back and left shoulder complaints, he also specifically denied any knee problems on medical history survey completed in conjunction with his separation physical.   

Also of record was the Veteran's November 2009 claim application in which he reported that his knee disability began in June 2007 (that is, approximately fifteen years after his separation from service).

The Veteran also submitted a number of private treatment records.  However, the private treatment records failed to describe any knee treatment and in fact found normal extremities and a normal gait.  For example, in June 2009 the Veteran was noted to have no myalgias, arthralgias, or joint instability with regard to his musculoskeletal system.

A VA examination of the Veteran's neck and back was provided in February 2010, at which he was noted to have a normal gait, and no mention was made of any right knee problems.

Since the April 2010 denial, the Veteran has provided new evidence, including VA treatment records, and a number of VA examination reports for conditions unrelated to his right knee.  However, these records have not shown either diagnosis of, or treatment for, any current right knee disability.  For example, in a September 2011 treatment record, the Veteran was found to have normal strength, bulk, and tone, with no long bone or joint deformities or joint effusions.  As such, these records are not found to be material.

The Veteran has also submitted several statements regarding the strenuous nature of Marine training.  In an undated document that was received in approximately May 2011, the Veteran wrote that his right knee got weak and would ache by midday and that he experienced locking.  He stated that he took Advil weekly for pain.

In May 2011, the Veteran wrote that his right knee had been clicking even before his discharge, but he recalled being told at the clinic that there was nothing that could be done for it.  He indicated that he had not sought treatment for it since service, because he believed that pain killers were the only treatment for it.  

In July 2011, the Veteran reported that after hikes and training there were a number of times that his knees swelled up and were clicking.  He asserted that the platoon's corpsman would give him 800 mg Motrin for orthopedic pain; and he recalled taking 6 Motrins on one occasion in 1987 or 1989 on account of the knee pain just to get through the operation.  He also described going on an extensive 30 mile hike in full gear and another 150 mile hike, both of which led to knee soreness.

These statements are considered to be new in that they were not previously before VA; but they are simply not found to be material in that they do not raise a reasonable possibility of substantiating the Veteran's claim.  The Board acknowledges that statements such as these are presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Indeed, the Board does not dispute that rigorous training is an essential part of the Marine experience.  However, knee soreness in service does not address the primary reasons the Veteran's claim was previously denied, namely that the evidence failed to show either a current right knee disability or any medical opinion even suggesting that a current right knee disability either began during or was otherwise caused by the Veteran's military service.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since April 2010 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Here, the Veteran has submitted considerable post-service treatment records, but they universally fail to describe any right knee treatment.  

In the rating decision on appeal, the RO also concluded new and material evidence had not been submitted to reopen this claim; however, supplemental statements of the case issued in 2012 and 2013 seemed to adjudicate the claim on the merits.  Regardless, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See, e.g., Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, for the reasons given above, the Board has concluded new and material evidence has not been received.  Therefore, the Veteran's request to reopen his previously denied claim for service connection for a right knee disability is denied.

Bilateral Hearing Loss 

As noted, the Veteran's claim for service connection for a bilateral hearing loss was denied by an April 2010 rating decision, based on a finding that he did not have hearing loss on testing just prior to separation, and had not presented evidence of a current hearing loss disability. 

At the time of that rating decision, the evidence of record included service treatment records which showed that numerous hearing tests were administered during service.  

Since that decision, the Veteran has provided additional information as to the nature of his military noise exposure.  Specifically, he stated in July 2011, that he had hearing loss as a result of military noise exposure from firing machine guns in service.  He stated that he was teaching marksmanship on Parris Island and that the ear protection for instructors was not enforced until his last year.  He stated that they then went from single hearing protection to double hearing protection, but he explained that he still had approximately a year and a half before that he would not wear ear muffs and would be on the firing line for 6-9 hours Monday to Friday.

As noted, the threshold for reopening a claim is low, and in this case, the added information raises a reasonable possibility of substantiating the claim.  As such the Veteran's claim is reopened.

II. Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Irregular heartbeat

In April 2010, the Veteran wrote that he had been diagnosed with an irregular heartbeat on January 30, 1992 during his separation physical.  He asserted that the condition was shown again on February 4, 2009 at a private medical visit.  He felt that one of the drugs he took to treat malaria had a side effect of causing irregular heartbeats.  In his November 2010 substantive appeal, the Veteran wrote that he had been diagnosed with an irregular heartbeat on several occasions since being discharged.  He again asserted that the condition was noted at separation.

The Board notes that as a lay person, the Veteran is considered competent to report what comes to him through his senses, or to report what he has been told by medical professionals.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, he lacks the medical training and expertise to provide a complex medical opinion such as diagnosing a heart disability or determining whether a finding such as an irregular heartbeat on an EKG should constitute a chronic disability.  See id.
 
Service treatment records do show an abnormal EKG at the Veteran's separation physical in August 1992, which resulted in the Veteran being assessed with sinus bradycardia with no acute symptoms.  However, the Veteran's heart was noted to be normal on physical examination.
  
As an initial point, sinus bradycardia standing alone is not a service-connectable disability.  Sinus bradycardia simply refers to a slow heart rate.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 249 (31st ed. 2007).  Without objective symptoms or medical findings that the sinus bradycardia resulted in some pathology indicative of disability, the presence of sinus bradycardia is essentially a laboratory finding.  Like an abnormal laboratory finding, an abnormality such as sinus bradycardia disclosed by diagnostic examination that results in no objective symptomatology is not a disability for VA purposes, since there is no industrial impairment.  See, e.g., 38 C.F.R. §§ 4.1, 4.10; 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule).

The Veteran was provided with a VA examination in April 2011 to investigate whether his irregular heartbeat in service led to a current heart disability.  The examiner noted that the EKG at separation showed a V5 lead with a slight ST elevation, but no other confirmatory leads to suggest complication.  The examiner explained that with such ST elevation, one could possibly suspect a myocardial infarction, but that there was no indication of such.  The examiner stated that he found no current evidence of an irregular heartbeat.  He noted no current heart related diagnosis in the record, and observed that while the Veteran had a variant of normal on his EKG in service, a February 2009 EKG with an echocardiogram ruled out any underlying pathology and stress tests were felt to be negative for ischemia.  An EKG in conjunction with the examination was normal other than a right bundle branch block which was newer and not seen in his service treatment records; the examiner concluded that there was no evidence of an irregular heartbeat.  As such, the examiner felt that the Veteran's condition was normal at that time.

In June 2011, the Veteran asserted that he had been diagnosed with an irregular heartbeat on at least three occasions since separation, but he did not identify the actual diagnoses.  Moreover, as noted, sinus bradycardia, while it might be medically called an irregular heartbeat, is not considered to be a disability for which service connection may be granted unless it causes an actual heart disability; and in this case, the VA examiner found that the Veteran's irregular heartbeat fortunately had not led to a current, chronic heart disability.  

As described, the criteria for service connection for a heart disability manifested by an irregular heartbeat have not been met, and the Veteran's claim is denied.

Ankles

The Veteran is seeking service connection for bilateral ankle disabilities.  The premise of his claim is that he sprained his ankles on a number of occasions during service in the course of his training as an infantryman in the Marines.

Service treatment records show that the Veteran complained about left ankle sprain in April 1986.  He was assessed with stress pain bilaterally on the fibula.  In January 1987 the Veteran was seen with right ankle pain after hiking.  The Veteran stated that his right ankle felt really sore.  He was diagnosed with a right ankle sprain.
In March 1991 the Veteran was seen for a follow up of his left ankle.

In November 2009 the Veteran filed a claim in which he reported that his ankle disabilities had begun in 1993 and he reported getting treatment for them from 1993-2004 at IHC, but a review of the private treatment records shows no ankle treatment.

In an April 2010 notice of disagreement, the Veteran wrote that he experienced swelling in both ankles with over-use.  He could not recall the exact events in service which he believed caused the swelling, but he reported being involved in many hikes which aggravated his ankles.  He asserted that since discharge he had experienced popping in both ankles and some minor pain which had gradually worsened.

In August 2010, the Veteran wrote that during service, his right ankle was noted twice, once when he was on crutches and once when he was given light duty.

In October 2010, the Veteran wrote that currently his ankles popped when he warmed up for activities such as going for a walk.

In his November 2010 substantive appeal, the Veteran wrote that he complained about his right ankle in January 1986 and again in January 1987.  He stated that both times was after extreme physical activities and on both occasions he recalled being diagnosed with a sprain, and treated with crutches, ACE bandages and ibuprofen.  He stated that he was in the infantry and always training which meant that he did not have time to go to sick call.  He asserted that since discharge, he had not been seen by any doctor, because he was able to do the icing, heating and ACE bandaging as needed.  With regard to his left ankle he had complained about the injury in January 1986 and was diagnosed with stress pain.  He reported receiving the same treatment as with his right ankle.

In an undated document that was received in approximately May 2011, the Veteran wrote that both of his ankles got sore by midday, causing pain.  He asserted that both ankles had been swollen since before discharge.  He reported that at the end of the day, he had to walk with a limp on account of his ankles.

In June 2011, the Veteran wrote that while training, he recalled twisting his ankles, and that while in Korea during an operation he did the same thing.  Essentially, he asserted that he injured his ankles more frequently than is recorded by his service treatment records.

Given the Veteran's treatment in service for his ankles and his reports of heavy training, he was provided with a VA examination to assess whether he had a chronic ankle disability as a result of his military training.

The Veteran underwent a VA examination in April 2011.  He reported that he was not sure when, but on multiple occasions during service, he twisted his ankles and on several occasions he sought treatment, but on other occasions, he indicated that he did not seek treatment on account of the Marine culture.  The examiner noted the various complaints in the service treatment records.  The Veteran indicated that the condition flared when he was on his feet all day, when he climbed ladders, and on quick lateral movements.  The Veteran stated that it had been such a low level of pain that had gradually worsened, but he denied having mentioned it to anyone.  On physical examination, the Veteran had dorsiflexion to 3 degrees on the left and 5 degrees on the right, with plantar flexion to 25 degrees bilaterally with pain at the end of the range of motion of both.  The Veteran had slight laxity of the anterior talofibular ligament, but no instability per se.  The Veteran also had marked tenderness and effusion in the same area which crosses over medially to the medial malleolus.  X-rays were taken of the ankles.  

The examiner diagnosed the Veteran with bilateral intermittent ankle strains, right greater than the left, with no obvious instability.  The examiner stated that the Veteran's current presentation was described almost exactly to the findings in service for treatment of bilateral ankles.  The Veteran was noted to report experiencing the same pains now as he did then, but the examiner noted no evidence of chronicity, as the discharge physical did not report these items.  The examiner contrasted the Veteran's elbow condition which was documented throughout service.  Conversely, the examiner explained that the only documented ankle problems were in 1986, and the examiner found it difficult to believe that the Veteran had a continued chronic ankle disability from 1986 until 1992 without treatment.  The examiner found that the suggestion that the Veteran had a chronic ankle condition from 1986 to the present day, given the level of ground force contact and his usage of his lower extremities on a daily basis, both in the military and his civilian life afterwards, was not persuasive, and thus the examiner concluded that the medical evidence leaned against a current bilateral ankle disability being related to the Veteran's in service treatment, and that it was less likely than not that the Veteran's ankle disability was related to his military service.

As an initial point, the Veteran has not been diagnosed with a "chronic" ankle disease as listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
As noted, the Veteran is competent to report what comes to him through his senses, and he may therefore report symptoms such as ankle pain or swelling.  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board believes the Veteran's assertions that he experienced more ankle injuries in service than are documented in the service treatment records.  However, the issue is not whether the Veteran injured his ankles in service, but rather whether such injuries caused a chronic disability, as opposed to constituting acute and transitory episodes.

While the Veteran would have the Board believe that his ankle problems continued from his time in service, the fact remains that no ankle complaints were voiced at the Veteran's separation physical, despite his willingness to report orthopedic problems such as his back and shoulder.  

The Veteran was provided with a VA examination of his ankles, but the examiner found that it was less likely than not that the Veteran has a chronic ankle disability as a result of his military service.  This opinion was given with full knowledge of the Veteran's contentions and a review of the in-service and post-service treatment records.  It is therefore considered to constitute highly probative evidence and is entitled to great weight.  Moreover, this opinion has not been undermined or questioned by any medical opinion or evidence.  For this reasons, the Board finds that it is the most probative evidence and therefore there is no reasonable doubt to resolve in the Veteran's favor. 

As described, the criteria for service connection have not been met, and the Veteran's ankle claims are denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted with regard to each of the increased rating claims on appeal, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  The discussion of extraschedular consideration for each of the increased rating claims will be included within the discussion of each topic below.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran is currently employed and he has not alleged that any service connected disability has rendered him unemployable.  As such, Rice is inapplicable.

Generalized Anxiety Disorder with Insomnia

The Veteran was granted service connection for insomnia by a May 2011 rating decision and assigned a noncompensable rating.  In an August 2012 rating decision, the RO explained that it had been determined that the Veteran's insomnia was a symptom of a generalized anxiety disorder and therefore the RO increased the noncompensable rating for generalized anxiety disorder to 30 percent to account for the impairment caused by the insomnia.

The Veteran is currently rated at 30 percent for his generalized anxiety disorder with insomnia under 38 C.F.R. § 4.130, DC 9400.  

A 30 percent rating is assigned when a Veteran's generalized anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9400.

A 50 percent rating is assigned when a Veteran's generalized anxiety disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when a Veteran's generalized anxiety disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a Veteran's generalized anxiety disorder causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio, 713 F.3d at 118.

The evidence here does not show that the Veteran has received extensive psychiatric treatment during the course of his appeal; and from a review of the evidence of record, it does not appear that the Veteran has demonstrated the symptomatology required for a higher rating.  Essentially, the evidence does not show that the Veteran's service connected psychiatric symptomatology causes occupational and social impairment with reduced reliability and productivity.

Through the course of his appeal, the Veteran has continued to live with his wife and 4 daughters (as noted in September 2011), he has attended paralegal school, and he has been gainfully employed.

At a VA examination in May 2012, the Veteran was diagnosed with a general anxiety disorder, and it was noted that his insomnia was a symptom of this condition.  The examiner estimated that he experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or when symptoms are controlled by continuous medication.  The Veteran was noted to have one good friend and a number of acquaintances.  He also had good family relationships.  The Veteran stated that he typically worked 100 hours every two weeks.  He was also attending school where he was receiving As and Bs.  The Veteran was noted to have some insomnia which would often wake him up in the middle of the night.

In a June 2012 VA treatment record, the Veteran was found to be alert and interactive, he made good eye contact, and voiced appropriate responses.

In April 2013, the Veteran reported feeling stressed with work and school, but he was in full-time status with both.  

The Veteran was provided with a VA examination in April 2013.  The examiner found that the Veteran had experienced a mental disorder in the past, but did not find that any diagnosis was warranted based on the findings at the examination.  The examiner noted that the Veteran had a history of anxiety and depression and had been assigned a GAF score of 70 in May 2012 (which would be consistent with mild symptoms); more recently the Veteran was diagnosed with PTSD earlier in April 2013 and given a GAF score of 55.  The Veteran's claim for PTSD has been denied and he is not service connected for it, but even taking the totality of his psychiatric symptoms as service connected, a GAF score of 55 is still indicative of moderate symptoms.  The Veteran was noted to be celebrating his 13th wedding anniversary, and he described his relationship as good.  He also reported good relationships with his younger children and his in-laws, and several friends with whom he associated.  He reported several hobbies including riding his motorcycle, and he acknowledged hosting family gatherings and parties.  The Veteran had been continuously enrolled in college since 2009 and had been working towards a degree in social work.  The Veteran worked extensively following service, including managing restaurants and working in retail outlets.  He had gotten laid off from his previous job as a senior manager, but he since found work at a law firm and then in a court related position.  The Veteran was unable to describe how his mental health symptoms impacted his work performance.

It was noted that the Veteran first began receiving mental health treatment several months earlier, but had no history of any inpatient or outpatient treatment.  He also denied any history of suicidal ideation.  The examiner explained in detail how the Veteran did not meet the criteria for a number of psychiatric diagnoses, and stressed that the Veteran did not experience excessive symptoms of anxiety or worry beyond what should be expected.  It was noted that the Veteran did struggle some with restlessness, irritability and sleep difficulties.  Nevertheless, the examiner felt that the Veteran's self-reported mental health symptoms did not appear to cause clinical impairment.  The Veteran symptoms were mild and his prognosis was positive; he had numerous good relationships, was working full-time, and was doing well in school. 

Later in April 2013, the Veteran was seen with complaints of anxiety, depression and insomnia.  He indicated that the medicine he was taking did not appear to be working.  On examination, the Veteran was casually, but appropriately dressed; he was pleasant and cooperative; he was alert and oriented to person, time, place, and situation; his mood was flat and anxious; his affect was congruent; his speech was normal to rate and rhythm; his thought processes were logical, linear, and coherent; he denied suicidal or homicidal ideation; he had good insight and normal memory.  The medical professional noted that the Veteran was anxious and depressed, but he had not wanted to take antidepressants prior to that point.

The medical professional stated that the Veteran's presentation and history suggested a long standing history of trauma related symptoms and co-morbid depressive symptoms.  The Veteran has a number of complicating physical health factors including history of stroke, sleep apnea, and high blood pressure.   The medical professional felt that the Veteran did meet the full criteria for military related PTSD due to several training accidents he experienced during his time in the Marine Corps.  The medical professional diagnosed the Veteran with PTSD with depressive symptomology and assigned a GAF 55.

As noted, the Veteran has received very little mental health treatment during the course of his appeal.  He has been married to the same woman for more than a decade, has good family relations, and balances full-time work and school.  The Board does not wish to diminish any impairment the Veteran is experiencing as a result of his mental health condition.  However, the rating he is assigned contemplates occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  Given the Veteran's extensive work, school, and social schedule, it is not felt that the Veteran's symptoms impair him more than occasionally.  It is also noted that the 30 percent rating is assigned largely as a result of the Veteran's chronic sleep impairment which is a specific symptom of a 30 percent rating.

Higher psychiatric ratings of 50, 70, and 100 percent would require the Veteran's symptoms to cause greater occupational and social impairment.  As noted a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity.  However, when looking at the types of symptoms that are consistent with such a rating, it is apparent that the Veteran is appropriately rated.  For example, his speech has consistently been found to be normal, he has not reported having panic attacks more than once a week, and he has not shown impaired judgment or thinking.  Accordingly, a rating in excess of 30 percent for a general anxiety disorder with insomnia is denied.

The Board has also considered whether extraschedular referral is warranted.
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's psychiatric disability that would render the schedular criteria inadequate.  In this case, the schedular evaluation is not inadequate.  As an initial point, the rating the Veteran has been assigned is made in consideration of all of the Veteran's psychiatric symptoms.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability level and symptoms, and referral for consideration of an extraschedular rating is not warranted. Moreover, there is no evidence that the condition markedly interferes with his employment, nor has he been hospitalized.

Right ulnar neuropathy with elbow strain.

Service connection was granted by a May 2011 rating decision which assigned a 10 percent rating for right ulnar neuropathy with elbow strain under 38 C.F.R. §§ 4.73, 4.124a, DCs 5206, 8516.  Essentially, the Veteran's elbow can be rated based on either orthopedic or neurologic impairment.

Orthopedic impairment, essentially limitation of motion of the elbow and forearm, is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208.  The Veteran is right-handed, so his right elbow is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 70 degrees or 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 55 degrees; and a 40 percent evaluation is warranted when flexion is limited to 45 degrees. 

Under DC 5207, limitation of extension of the forearm major extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees or 90 degrees; a 30 percent evaluation is warranted when extension is limited to 100 degrees; and a 40 percent evaluation is warranted when extension is limited to 110 degrees. 

Under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees. Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In this case, the Veteran has undergone several VA examinations during the course of his appeal.  He has been assessed with an elbow strain on at least one occasion, but no strain was seen on more recent examinations.  The Veteran has repeatedly demonstrated extensive range of motion in his right elbow, without pain or other functional limitation. 

In May 2011, the Veteran wrote that he was limited in the amount he could use his elbow.  He explained that when he needed to lift often and more than 50 pounds, he could do it for approximately 30 minutes before losing feeling in his right hand which required him to rest.  He stated that his jobs were very demanding with lifting and repetition, and he noted that he did not have similar symptoms with his left hand.  Nevertheless, at VA examinations both before and after this examination the Veteran was able to complete extensive range of motion testing without significant impairment.

In April 2011, the Veteran underwent a VA examination at which range of motion testing showed an extension lag of 10 degrees with pain in the medial elbow.   The Veteran did demonstrate flexion to 130 degrees.

In September 2011, the Veteran underwent a VA examination at which he described the current elbow pain as mild, estimating that it was 2-3/10, and did not flare beyond that point.  X-rays of the elbow in April 2011 were interpreted as normal.  The examiner noted that the Veteran had worked in a number of jobs requiring a moderate degree of heavy work and he was capable of doing the jobs.  The Veteran demonstrated range of motion in his elbow from 0-135 degrees at which point he experienced mild pain.  There was some tenderness, but there was no change in active or passive motion during repetitive motion testing due to pain, weakness, impaired endurance, fatigability, incoordination, flare-up, or loss of function.

In May 2012, the Veteran underwent another VA examination, at which he was diagnosed with ulnar nerve sensory neuropathy.  The Veteran was noted not to have missed any work on account of his elbow and was not functionally limited by it.  An EMG in July 2005 showed some evidence of right ulnar neuropathy.  The Veteran had range of motion from 0-135 degrees with no pain or additional limitation of motion.  There was no pain on palpation.  X-rays showed no degenerative change.

In April 2013, the Veteran underwent a VA examination.  The Veteran was noted to experience flare-ups of increased pain and numbness approximately four times per month that caused difficulty with movements and grip strength.  Nevertheless, he demonstrated range of motion in his elbow from 0-135 degrees with no objective evidence of pain.  Repetitive motion did not cause additional functional limitation.  X-rays of the Veteran's right elbow showed no evidence of trauma or degenerative change.  The examiner stated that there was no objective evidence to warrant a diagnosis of elbow strain at that time.  

As discussed above, the Veteran consistently demonstrated range of motion which greatly exceeded the limitation of motion necessary for a compensable rating (100 degrees of flexion, or 45 degrees of extension).  Additionally, he consistently had either no pain or mild pain on range of motion testing, and even when pain was present, it was not observed to cause any additional limitation of motion.  As such, it is not felt that a compensable rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board is aware that the rating schedule provides that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the Court of Appeals for Veterans Claims (Court) has cautioned that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  To the extent that the Veteran argues that he should be entitled to the minimum compensable rating for the joint, he is currently receiving a 10 percent rating for impairment of his right elbow joint, albeit under a neurologic Diagnostic Code.  

In this case, the Veteran's elbow pain is minimal and the flare-ups are infrequent.  Moreover, even when slight pain was observed, it was not shown to cause any additional functional limitation.  As such, the Board concludes that a compensable orthopedic rating in addition to the 10 percent neurologic rating is not warranted.
   
As noted, the Veteran currently receives a 10 percent rating for right ulnar neuropathy under DC 8516, which provides that complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a , DC 8516.  For incomplete paralysis, which is the case here, 10, 30, and 40 percent ratings are assigned when the incomplete paralysis impacting the dominant extremity is mild, moderate, or severe respectively.  The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In April 2011, the Veteran underwent a VA examination.  He reported some symptoms in the ulnar nerve distribution which were aggravated by repetitive motion on that same side.

At a July 2011 neurology consult at VA, the Veteran was noted to have experienced numbness since 1992 after an elbow injury while playing football.  He reported numbness in the 4th and 5th fingers and some numbness in the forearm as well, which he asserted had become worse over the previous year.  He reported occasional pain in the elbow with some weakness of grip strength on the right.  The Veteran was noted to have experienced a left-sided stroke in 2006 that left him with some residual slurring of speech occasionally, but his right-sided weakness had resolved.  He experienced occasional neck pain on the left side, no radicular symptoms.  The Veteran was noted to have a history of a crush injury to right 3rd and 4th fingers with subsequent surgical repair.  X-rays of the elbow showed no fracture or malalignment.  Sensation was decreased to pinprick along the right 5th digit, palmar aspect of ulnar hand, and dorsal forearm and lateral arm.  Negative Tinel's at right elbow and wrist; and negative Spurling's.

A nerve conduction study and EMG were interpreted as normal, and the medical professional stated that there was no electrodiagnostic evidence of a right median or ulnar neuropathy, cervical radiculopathy or brachial plexopathy, or peripheral polyneuropathy affecting the right upper extremity.

In September 2011, the Veteran underwent a VA examination.  He reported numbness along the inferior aspect of his right forearm and numbness extending into the thenar eminence of the right hand and into the fourth and fifth digits of the right hand.  Occasionally, he would experience a pins and needles sensation.  He stated that he had a subtle sensation of weakness with use of the right upper extremity.  It was noted that an EMG in July 2011 was normal and showed no electrical evidence of right ulnar neuropathy.  On neurological examination, the Veteran demonstrated 5/5 strength throughout both upper extremities.  There was no muscle atrophy.  There was some subjective evidence of ulnar neuropathy on the right, and the examiner opined that it was reasonable to conclude that the Veteran did experience some symptoms associated with his ulnar nerve injury, but with no motor deficit.

In May 2012, the Veteran underwent another VA examination at which he was diagnosed with ulnar nerve sensory neuropathy.  The Veteran had normal muscle strength.   

In April 2013, the Veteran underwent a third VA examination.  The Veteran experienced mild intermittent dull pain.  Phalen's sign was negative and Tinel's sign was positive on the right.  Muscle strength testing was entirely normal, with the exception of grip which was 4/5.  No atrophy was present and sensory testing was normal.  The examiner assessed the Veteran with mild incomplete paralysis of the ulnar nerve, but sensation was intact to the right upper extremity along with muscle strength.  

Here, the Veteran continues to experience some subjective sensory impairment in his right elbow.  However, diagnostic testing during the course of his appeal has not found any ulnar neuropathy.  The Veteran has shown nearly full muscle strength throughout the course of his appeal, and no atrophy.  Moreover, a VA examiner found that the ulnar neuropathy was commensurate with mild incomplete paralysis of the ulnar nerve.  Thus, the overwhelming weight of evidence is against a finding that the Veteran's ulnar neuropathy is any more than mild and therefore a schedular rating in excess of 10 percent is denied.

The Board has also considered whether extraschedular referral is warranted.
However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's elbow disability that would render the schedular criteria inadequate.  In this case, the schedular evaluation is not inadequate.  As an initial point, the rating the Veteran has been assigned is made in consideration of whether the neurologic impairment is mild, moderate, or severe, meaning that in assigning the schedular rating the Board effectively considered all of the Veteran's neurologic symptoms; additionally, the orthopedic consideration took into account not just the actual range of motion, but also how functional limitations impacted the Veteran's range of motion; as such, the Board effectively considered all of the Veteran's orthopedic symptoms.  Therefore, the schedular rating criteria reasonably describe the Veteran's disability level and symptoms with regard to his right elbow, and referral for consideration of an extraschedular rating is not warranted. 

Temporomandibular Joint Dysfunction

The Veteran's TMJ is currently rated at 10 percent under 38 C.F.R. § 4.150, DC 9905.  Under this DC, a 10 percent rating is assigned where there is either 31 to 40 mm of motion of the inter-incisal range of the temporomandibular articulation or 0-4 mm of lateral excursion.  A 20 percent rating is assigned where there is 21 to 30 mm of motion of the inter-incisal range of the temporomandibular articulation.  A 30 percent rating is for indicated when the inter-incisal range of temporomandibular articulation is limited to 11 to 20 mm, and a 40 percent rating is assigned when the motion of the temporomandibular articulation is limited to 0 to 10 mm.

A note to Diagnostic Code 9905 states that ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion; and because a 10 percent rating is the highest schedular rating for lateral excursion, it will not be discussed in light of the fact that the Veteran is already receiving a10 percent rating for his limitation of temporomandibular function.

A review of the record shows that the Veteran has been seen regarding his jaw on a number of occasions during the course of his appeal, including at several VA examinations.  On these occasions, the Veteran consistently demonstrated 40mm of motion of the inter-incisal range of the temporomandibular articulation.  

For example, at a VA examination in April 2011, the Veteran was able to open to 40 mm with slight dislocating movement on the right and none on the left.  In July 2011, the Veteran's max opening was 20mm without pain and 40mm with severe pain in the right masseter (patient must "unlock" right TMJ for this maximum opening).  In September 2011, the Veteran underwent a VA examination at which he was able to open his mouth to 40 mm between incisors.  In October 2011, he demonstrated a max opening to 20mm without pain and max opening to 40mm with severe pain in right masseter (patient must "unlock" right TMJ for this maximum opening).  At a June 2012 VA examination, the examiner found that the range of motion for the Veteran's mouth opening was greater than 40mm with pain beginning between 31-40mm.  At a VA examination in April 2013, the examiner found that the Veteran had inter-incisional range of motion that was greater than 40mm and pain was observed to begin after that point.

As such, on each occasion the range of motion of the Veteran's jaw was measured, he was able to open it to at least 40mm, which would be consistent with a noncompensable rating.

The Veteran in this case is rated at 10 percent for his TMJ dysfunction in recognition that while the Veteran was able to reach 40+mm of opening, it was frequently accompanied with pain and other functional limitation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, even considering functional limitation, a rating in excess of 10 percent does not appear to be warranted.  

Reviewing the range of motion tests, repetitive motion did not further limit the Veteran during his appeal.  The Veteran was noted to experience flare-ups, but while the pain may increase on such occasions, it is not shown that the Veteran was functionally limited to movement less than 40mm in his jaw.  For example, at the September 2011 VA examination, the examiner stated that there was no additional change in the range of motion with repetitive testing or on flare-ups.

The Board has reviewed the Veteran's complaints.  In an undated letter received in approximately May 2011, the Veteran wrote that he had to continuously adjust his jaw throughout the day and that it would become fatigued.  He also wrote in May 2011 that his jaw would grow tired when eating various foods, that it locked up at least twice weekly, and that if he had to pop it back into place it was frequently followed by headaches.  In June 2011, the Veteran asserted that he had told the examiner that he could open his jaw more, but that it would cause pain when he did it.  In August 2011, the Veteran reported that his jaw got sore when he ate or talked a lot.  Again, the Veteran is being currently rated to acknowledge that pain and functional limitation effectively reduces the range of motion in his jaw.  However, it was not shown to reduce it to less than 31mm.  Additionally, to the extent that the Veteran's jaw triggers headaches, he is currently service connected for headaches.

As such, a rating in excess of 10 percent is not warranted.

With regard to extraschedular consideration, the Board notes that the schedular rating criteria is based entirely on the range of motion of the Veteran's jaw.  The schedular rating that is assigned does take into account some of the pain and functional limitation that is caused by the TMJ dysfunction, but the Veteran has also reported having to manually reset his jaw at times, and on range of motion testing he was only able to reach the maximum opening by unlocking his right TMJ.  As such, it could be argued that the schedular rating criteria did not reasonably describe the Veteran's symptomatology.  However, even if this were the case, the Veteran's TMJ does not appear to be unique or unusual.  Moreover, it does not appear that even if the Veteran's disability picture is considered to be exceptional, it exhibits any "governing norms" of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, treatment of the Veteran's TMJ has not required any hospitalization.  There is some indication that it impacts his employability, but not to the degree that such interference would be classified as marked.  

For example, at a VA examination in June 2012, the examiner noted that the Veteran's condition impacted his work in that a few times per year he would take off time at work because jaw pain/headaches were too severe.  However, some interference with work is contemplated by the schedular rating that is assigned; and missing a couple days each year does not appear to rise to the level of marked.

The VA examiner in April 2013 also addressed the impact of Veteran's TMJ condition on his work, finding that it did impact his work, but only to the extent that it caused a very small amount of limitation due to decreased concentration.  The examiner noted that the Veteran continued to be gainfully employed despite the condition which had lasted for a number of years.  As such, the evidence simply does not show marked interference with employment.  Accordingly, referral for consideration of an extraschedular rating is not warranted. 
 
Tension Headaches

Service connection was granted for tension headaches in November 2012 and made effective July 28, 2011.  The Veteran appealed both the rating that was assigned, and the effective date of the grant of service connection.

The Veteran's tension headaches are rated as noncompensable under 38 C.F.R. § 4.124a, DC 8100.  Under this DC, a 10 percent rating is assigned for migraine headaches with characteristic prostrating attacks averaging one in a 2 month period, with a noncompensable rating assigned for less frequent attacks.  A 30 percent rating is assigned when there are characteristic prostrating attacks occurring on an average once a month over a several month period.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks that is productive of severe economic inadaptability.

There are a limited number of VA treatment records dealing with treatment of headaches.  

In February 2012, the Veteran underwent a VA examination of his headaches.  It was noted that he had a tension/migraine variant headache.  The Veteran reported the onset of headaches following his stroke in 2006, indicating that since 2006 he had experienced a headache over his right temporal region.  The examiner noted that the Veteran experienced sensitivity to light, and that the typical pain lasted less than a day at a time.  The Veteran did not experience prostrating attacks of migraine pain.  A neurological examination was normal.  The headache condition did not impact his ability to work.

In March 2012, the Veteran wrote that when he got headaches he experienced a fanning effect in his right eye that turns to black spots and forced him to stop doing what he was doing and relax.  He stated that headaches occurred approximately three times per week and lasted 15 minutes to an hour.

At a VA examination in May 2012, the examiner connected the Veteran's tension headaches to his TMJ.

In February 2013, the Veteran submitted a copy of a headache log that he had kept from June 2010-February 2013; during this period, the Veteran's log indicates that he experienced tension headaches on more than 100 days and migraine headaches approximately 38 times (with several continuing over multiple days).  As such, over the three year period the Veteran documented, he experienced migraine headaches with a frequency of slightly more than one per month.  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that at a VA examination in April 2013, the examiner noted that the Veteran experienced migraine headaches on average, less than once every two months, but he did not provide any explanation for how he arrived at such a number. 

As noted, a 30 percent rating is assigned when there are characteristic prostrating attacks occurring on an average once a month over a several month period.  Here, as underscored by the Veteran's headache log, he experienced migraine headaches approximately once per month, which would equate to a 30 percent rating.  

The Veteran has argued that he is entitled to a 50 percent rating for his headaches, but a 50 percent rating requires not only that the Veteran's headaches occur frequently with completely prostrating and prolonged attacks, but also that they are productive of severe economic inadaptability.  At the April 2013 VA examination, the examiner found that the Veteran did experience very frequent prostrating and prolonged attacks of migraine and tension headache pain.  However, a review of the evidence of record does not show that the Veteran's headaches have caused severe economic inadaptability.  The Veteran has missed work on account of his headaches, but it does not appear that he has missed work to such a degree that it has imposed a severe economic hardship.  The examiner in April 2013 found that the Veteran's headache condition did impact his ability to work in that he would avoid working when the headaches occurred.  The Board does not dispute such a finding and is in fact awarding a 30 percent rating in recognition of the work impairment caused by the headaches.  However, the Board does not believe that this work impairment is of such severity that it has resulted in severe economic inadaptability.  For example, the Veteran has both worked full-time and gone to school during the course of his appeal.  As such, a schedular rating in excess of 30 percent is denied.

With regard to extraschedular consideration, the schedular rating criteria for evaluating headaches is based on an assessment of the frequency and severity of prostrating attacks.  Additionally, when that is insufficient, the rating schedule also allows for a higher rating when all of the symptoms of the Veteran's headaches cause severe economic inadaptability.  In so doing, the Board has effectively considered all of the Veteran's headache related symptoms, and therefore schedular rating criteria reasonably describe his disability level and symptoms. As such, referral for consideration of an extraschedular rating is not warranted 


IV.  OTHER

Effective date earlier than July 28, 2011 for service connection for headaches

Service connection for headaches was granted by a November 2012 rating decision,  which assigned an effective date of July 28, 2011, the date the Veteran's formal claim for service connection was received.  In January 2013, the Veteran's representative at the time filed a notice of disagreement indicating that the Veteran wanted an earlier effective date for the grant of service connection.  

Under applicable criteria, the effective date of an award of compensation based on an original claim (received beyond one year after service discharge) or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application thereof.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date for an award of direct service connection (received more than a year after discharge) will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2).

Per 38 C.F.R. § 3.155, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

A review of the file shows that at his VA examination on April 20, 2011, the Veteran submitted a statement in which he asserted that he experienced headaches as a result of his pain.  In May 2011, a deferred rating decision indicated that the Veteran had stated that he got headaches from the pain, but had never specifically claimed headaches.  VA sent the Veteran a letter on June 16, 2011 indicating that in his correspondence, he had mentioned headaches, but the AOJ was unclear as to whether he wished to file a claim for such benefits.  On July 28, 2011, the Veteran's claim for service connection for headaches was received.
 
While it was unclear initially whether the Veteran wished to file a claim for service connection for headaches when he indicated that he was experiencing headaches on April 20, 2011, the AOJ clarified that it was in fact the Veteran's intent to file for headaches when he raised the issue in April 2011, and the Veteran's representative at the time submitted a formal claim shortly after the Veteran was requested to clarify his intent.  As such, the Board will resolve any reasonable doubt in the Veteran's favor and designate April 20, 2011 as the date the Veteran's claim was received, and this should be the date of service connection.  To that extent, the Veteran's claim is granted.

Timeliness of the notice of disagreement received on August 2, 2011

An April 2010 rating decision adjudicated 18 issues, including denying service connection for high blood pressure and for a stroke.  The Veteran was notified of that decision by VA in a letter dated April 7, 2010.  He was informed that he had one year from that date to appeal the decision.

The Veteran wrote a letter that was received on April 13, 2010 specifically addressing five issues from the April 2010 rating decision and indicating his intent to appeal those issues.  The Veteran was exactingly specific in this document as to which issues he wished to appeal, listing them by the number of the issue as shown in the rating decision.

On August 16, 2010, another letter was received from the Veteran in which he wrote that: "it was noted at several sick bay visits that my blood pressure was high, which could be responsible for the stroke that I suffered in 2006."

In November 2010, the Veteran filed a substantive appeal for his elbow, an irregular heartbeat, his ankles, his jaw, and his sleep disorder.  In this document, he wrote that a doctor had suggested that if he had a sleep disorder it might have caused the stroke.  It is noted that the Veteran was represented by counsel at this point, and his counsel clearly identified six issues when clarifying the substantive appeal (November 22, 2010).  Of note, neither stroke residuals nor blood pressure were mentioned.

In October 2010, the Veteran mentioned being seen for blood pressure in service, but it was in the context of his elbow claim.

In October 2010, the Veteran wrote a letter about his sleep disorder, and stated that he had a stroke in 2006 and that his sleep disorder could have caused it.

In May 2011, the Veteran's representative wrote a letter indicating that a statement of the case was due with regard to joints, sleep, jaw, ankles, blood pressure, stroke, and elbow, because the Veteran's August 12, 2010 letter should be considered a notice of disagreement.  

In July 2011, the Veteran's representative wrote him an email indicating that he believed that it had been the Veteran's intent to place into appeal the issues of service connection for high blood pressure and stroke.  The Veteran responded to his representative in July 2011 that he would like to file a claim for high blood pressure and for his stroke.  However, he added that he guessed he had not filed a claim for it either.

The Veteran's representative then submitted a letter July 28, 2011 stating that the Veteran wished to appeal the April 2010 rating decision regarding service connection for high blood pressure and stroke.  The representative argued that the Veteran had claimed that his stroke was caused by his blood pressure and by his sleep disorder, and that it was his intent.  The Veteran also submitted a letter dated October 20, 2010 in which he reported that having suffered a stroke in 2006 and he believed his sleep disorder could have caused it.  However, it does not appear that such a letter was ever received by VA.

In September 2011, the RO determined that the Veteran's notice of disagreement that was received in August 2011 was untimely.

38 C.F.R. § 20.201 defines a "notice of disagreement" as a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  The statute adds that while special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the notice of disagreement must make that clear.

A liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  However, the communication in question must at least refer to the rating decision in question and be in terms that can be reasonably construed as expressing disagreement or dissatisfaction with the determination and a desire for appellate review.  See 38 C.F.R. § 20.201; Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996).

Here, the Veteran was clearly denied service connection for stroke and high blood pressure by the April 2010 rating decision.  Following that decision, he filed a statement indicating that he was appealing issues 4, 10, 13, 15, and 18.  This document clearly identified those issues and expressed an intent to appeal them. 

While the Veteran went on to discuss high blood pressure and stroke in several other statements, he never phrased any statements in terms which could be reasonably construed as providing either disagreement with a rating decision, or a desire for appellate review.  This is highly relevant in that the Veteran clearly demonstrated that he knew how to disagree with a rating decision, as he specifically identified the issues he wished to appeal in his April 2010 notice of disagreement.

While the Veteran's former representative suggested that the Veteran's intent to appeal was clear, the fact remains that a plain reading of an email exchange between the Veteran and his former representative in July 2011 made it clear that the Veteran did not know whether or not he had ever filed any appeal with regard to either his stroke or his blood pressure.  While the Veteran may now wish that he had in fact contested the rating decision, such an expression made more than a year after the rating decision was issued cannot serve to retroactively transform a document into a notice of disagreement.

The Board acknowledges that the result with regard to this issue may seem incongruent with the determination regarding the effective date for his headaches in that the Board did read some intent into the earlier documents.  However, the Board wishes to be very clear that reasonable doubt was generously read into the assignment of the earlier effective date, based on a highly liberal reading of the applicable statutes.  Moreover, the clarification of intent was made close in time with the claim for service connection.  

With regard to the timeliness of the notice of disagreement, the Veteran did not clarify that it was his "intent" to appeal the April 2010 rating decision for more than a year after that rating decision.  While he mentioned thinking that his blood pressure began to be elevated in service and that he believed his stroke was secondary to either his high blood pressure or his sleep disorder, the Veteran never actually voiced any disagreement with the determination in the April 2010 rating decision and he never indicated that it was his desire to appeal the decision with regard to either of those issues.

While a liberal standard is applied in determining whether a communication constitutes a notice of disagreement.  The Veteran's statements recounted above simply do not align with the statutory requirements for a notice of disagreement within a year of the April 2010 rating decision.

The regulations provide that a claimant, or his or her representative, must file a notice of disagreement with a rating decision within one year from the date that that VA mails notice of the determination to him; otherwise, that determination will become final.  See 38 C.F.R. § 20.302.

Here, as discussed, a notice of disagreement was not received by VA with regard to either stroke residuals, or high blood pressure within a year of the April 2010 rating decision.  The notice of disagreement which was received was received more than a year later and it is therefore considered to be untimely.

As such, the Veteran's claim is denied.  

V.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case notice to the Veteran was provided in a series of letters, and neither the Veteran, nor his former representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content, and therefore adjudication of his claim at this time is warranted.  
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and private treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, 
neither the Veteran nor his former representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

New and material evidence has not been presented and the previously denied claim of service connection for a right knee condition is not reopened.

New and material evidence has been presented and the previously denied claim of service connection for bilateral hearing loss is reopened.  To that extent, the appeal is granted.

Service connection for a disability manifested by an irregular heartbeat is denied.

Service connection for a right ankle condition is denied.

Service connection for a left ankle condition is denied.

A rating in excess of 30 percent for a generalized anxiety disorder with insomnia is denied.

A rating in excess of 10 percent for right ulnar neuropathy with elbow strain is denied.

A rating in excess of 10 percent for temporomandibular joint dysfunction is denied.

A 30 percent rating for tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits.

An effective date of April 20, 2011 for the grant of service connection for tension headaches is granted, subject to the laws and regulations governing the award of monetary benefits. 

The petition to consider the notice of disagreement that was received by VA on August 2, 2011 timely is denied.


REMAND
Hearing loss

The Veteran served for more than six years in the Marine Corps, during which time, he reported teaching marksmanship at Parris Island.  He indicated that the ear protection for instructors was not enforced until his last year at which time they reportedly went from single hearing protection to double hearing protection.  He explained that he still had approximately a year and a half before the new regulations during which he would not wear ear muffs and would be on the firing line for 6-9 hours a day from Monday to Friday.

During service, there are a number of audiograms.  At his enlistment physical in March 1986, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
10
5
0
0
0

At his separation physical in November 1991, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
10
10
LEFT
0
0
0
0
10

The Veteran also had several spikes in his hearing acuity on account of otitis media and externa during service.  As such, given the apparent slight shift in hearing acuity during service and the Veteran's added statements as to his military noise exposure, a VA examination should be provided. 

Stroke

In May 2006 the Veteran experienced a stroke.  There is some suggestion in the private treatment records that the stroke was the result of his hypertension which is now service connected.  The Veteran has also alleged that his stroke was the result of his generalized anxiety disorder with insomnia.  As such, a medical opinion on etiology is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiometric examination.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed. 

The examiner should determine whether the Veteran has a current hearing loss disability in either ear for VA purposes, and if so should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that such a disability was caused by the Veteran's military service, to include as a result of his military noise exposure.  In so doing, the examiner should consider and address the relevance, if any, of the apparent shift in decibel loss at certain frequencies between the Veteran's enlistment and separation physicals. 

2.  Schedule the Veteran for a VA examination to assess the etiology of his stroke in 2006 and to assess any residuals from that event.  The Veteran's claims file should be provided and a complete rationale should be provided for any opinion expressed.
 
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's stroke was caused by either his hypertension or by his generalized anxiety disorder with insomnia.  In doing so, the examiner should specifically address the statement in an October 2006 private treatment record which suggested that the Veteran's stroke in May 2006 was the result of his hypertension. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


